Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Greg Mullin, on 01/28/2021.

1.	(Currently Amended) A non-transitory computer-readable medium embodying program code executable in at least one computing device for bundle management, the program code being configured to cause the at least one computing device to at least:
receive a bundle over a computer network, the bundle comprising a content file and a manifest to manage access to the content file, wherein the bundle is associated with an enterprise platform operated by a company or organization;
query a bundle management server for an update to the bundle;
in an instance in which the at least one computing device is evaluated against a qualification defined in the manifest for installation of an application on the at least one computing device, automatically obtain, over the computer network and by reference to a 
install the application on the at least one computing device; and
open the content file on the at least one computing device using the application.

2.	(Original) The non-transitory computer-readable medium of claim 1, wherein:
the manifest further comprises an administration timeframe for the bundle; and
the program code is further configured to cause the at least one computing device to at least:
determine that the administration timeframe for the bundle has expired; 
uninstall the application from the at least one computing device; and 
delete the bundle from the at least one computing device. 
3.	(Original) The non-transitory computer-readable medium of claim 1, wherein:
the qualification for installation of the application comprises a profile dependency for access to the content file using the application; and
the program code is further configured to cause the at least one computing device to at least:
evaluate a status of the profile dependency; and
open the content file on the at least one computing device based on the status of the profile dependency. 

4.	(Original) The non-transitory computer-readable medium of claim 1, wherein:
the qualification for installation of the application comprises an operating environment dependency of the at least one computing device for the application; and

verify a condition of the operating environment dependency; and 
install the application on the at least one computing device based on the condition. 

5.	(Original) The non-transitory computer-readable medium of claim 1, wherein:
the qualification for installation of the application comprises a license dependency for the application; and
the program code is further configured to cause the at least one computing device to:
verify an adequacy of at least one license of the at least one computing device pursuant to the license dependency; and
obtain and install the application for the content file based on the adequacy of the at least one license. 

6.	(Original) The non-transitory computer-readable medium of claim 1, wherein:
the manifest further comprises a pre-requisite for access to the content file using the application; and
the program code is further configured to cause the at least one computing device to at least:
evaluate a status of the pre-requisite for access; and
open the content file on the at least one computing device based on the status of the pre-requisite for access. 

7.	(Canceled) 

8.	(Canceled) 


9.	(Currently Amended) A method for bundle management, comprising:
receiving a bundle by at least one computing device, the bundle comprising a content file and a manifest to manage access to the content file, wherein the bundle is associated with an enterprise platform operated by a company or organization;
querying, by the at least one computing device, a bundle management server for an update to the bundle;
in an instance in which the at least one computing device is evaluated against a qualification defined in the manifest for installation of an application on the at least one computing device, automatically obtaining, by the at least one computing device over a computer network and by reference to a pointer in the manifest, the application to open the content file;
installing, by the at least one computing device, the application on the at least one computing device; and
opening, by the at least one computing device, the content file on the at least one computing device using the application.


the manifest further comprises an administration timeframe for the bundle; and
the method further comprises:
determining, by the at least one computing device, that the administration timeframe for the bundle has expired; 
uninstalling, by the at least one computing device, the application from the at least one computing device; and 
deleting, by the at least one computing device, the bundle from the at least one computing device. 

11.	(Original) The method of claim 9, wherein:
the manifest further comprises an administration timeframe for the bundle; and
the method further comprises:
determining, by the at least one computing device, that the administration timeframe for the bundle has expired; 
uninstalling, by the at least one computing device, the application; and 
deleting, by the at least one computing device, the bundle. 


the qualification for installation of the application comprises a profile dependency for access to the content file using the application; and
the method further comprises:
evaluating, by the at least one computing device, a status of the profile dependency; and
opening, by the at least one computing device, the content file on the at least one computing device based on the status of the profile dependency. 

13.	(Original) The method of claim 9, wherein:
the qualification for installation of the application comprises an operating environment dependency of the at least one computing device for the application; and
the method further comprises:
verifying, by the at least one computing device, a condition of the operating environment dependency; and 
installing, by the at least one computing device, the application on the at least one computing device based on the condition. 


the bundle further comprises a second content file;
the manifest comprises a second pointer to obtain a second application to open the second content file and a second qualification for installation of the second application; and
the method further comprises:
obtaining, by the at least one computing device, the second application to open the content file over the computer network with reference to the second pointer based on the second qualification for installation of the application;
installing, by the at least one computing device, the second application on the at least one computing device; and
opening, by the at least one computing device, the second content file on the at least one computing device using the second application.

15.	(Canceled) 

16.	(Original) The method of claim 9, wherein the content file comprises at least one of a video file, a document file, or a music file.

17.	(Currently Amended) A computing device, comprising:
a memory device to store program code for bundle management; and
at least one processing device directed, through execution of the program code, to at least:
receive a bundle over a computer network, the bundle comprising a content file and a manifest to manage access to the content file, wherein the bundle is associated with an enterprise platform operated by a company or organization;
query a bundle management server for an update to the bundle;
in an instance in which the at least one computing device is evaluated against a qualification defined in the manifest for installation of an application on the at least one computing device, automatically obtain, over the computer network and by reference to a pointer the enterprise platform provides in the manifest that points to a location in an application repository, the application to open the content file;
install the application on the at least one computing device; and
open the content file on the at least one computing device using the application based on a profile dependency defined in the manifest.

18.	(Original) The computing device of claim 17, wherein:
the manifest further comprises an administration timeframe for the bundle; and
the processing device is further directed to at least:
determine that the administration timeframe for the bundle has expired; 
uninstall the application from the computing device; and 
delete the bundle from the computing device. 

19.	(Previously Presented) The computing device of claim 17, wherein:
the qualification for installation of the application comprises the profile dependency for access to the content file using the application; and
the processing device is further directed to at least:
evaluate a status of the profile dependency; and
open the content file on the at least one computing device based on the status of the profile dependency. 

20.	(Original) The computing device of claim 17, wherein:
the qualification for installation of the application comprises an operating environment dependency of the at least one computing device for the application; and
the processing device is further directed to at least:
verify a condition of the operating environment dependency; and 
install the application on the at least one computing device based on the condition. 

21.	(Previously Presented) The method of claim 9, wherein the qualification is one of a plurality of qualifications defined in the manifest, and wherein the pointer in the manifest is one of a plurality of pointers in the manifest. 

22.	(New)	The non-transitory computer-readable medium of claim 1, wherein the qualification is one of a plurality of qualifications defined in the manifest, and wherein the pointer in the manifest is one of a plurality of pointers in the manifest.

23.	 (New) The computing device of claim 17, wherein the qualification is one of a plurality of qualifications defined in the manifest, and wherein the pointer in the manifest is one of a plurality of pointers in the manifest.


Reasons for Allowance

	4. The following is an examiner’s statement of reasons for allowance: the prior-art, Kembel (US a non-transitory computer-readable medium embodying program code executable in at least one computing device for bundle management, the program code being configured to cause the at least one computing device to at least: receive a bundle over a computer network, the bundle comprising a content file and a manifest to manage access to the content file, wherein the bundle is associated with an enterprise platform operated by a company or organization; query a bundle management server for an update to the bundle; in an instance in which the at least one computing device is evaluated against a qualification defined in the manifest for installation of an application on the at least one computing device, automatically obtain, over the computer network and by reference to a pointer the enterprise platform provides in the manifest that points to a location in an application repository, the application to open the content file; install the application on the at least one computing device; and open the content file on the at least one computing device using the application, as recited by the independent claim 1. 

Regarding Claim 1, the closest prior-art found, Kembel, Heyworth, Umapathy and Joshi discloses of a non-transitory computer-readable medium embodying program code executable in at least one computing device for bundle management, the program code being configured to cause the at least one computing device to at least: receive a bundle over a computer network, the bundle comprising a content file, wherein the bundle is associated with an enterprise platform operated by a company or organization, automatically obtain, over the computer network and by reference to a pointer the enterprise platform provides in the manifest that points to a location in an application repository, the application to open the content file; install the 
However, the prior-art, Kembel, Heyworth, Umapathy and Joshi failed to disclose as cited above. Claim 9 is a method claim, similar to the claim 1, and claim 17 is a system claim, having a similar claim limitations being allowable subject matter and other additional limitations.

 Therefore, the prior-art, Kembel, Heyworth, Umapathy and Joshi failed to teach the system of claim 1, the method of claim 7 and the computer program product of claim 13. Therefore, claims 1-6, 9-14 and 16-23 are allowed while claims 7-8 and 15 are canceled. 
 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/JAE U JEON/Primary Examiner, Art Unit 2193